Citation Nr: 9928601	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-43 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to August 1969. 
This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1992 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) which 
denied an evaluation in excess of 30 percent for PTSD.  By 
August 1996 rating decision, the RO increased from 30 to 50 
percent the rating for his PTSD, effective from the date of 
claim for increase in September 1991.  In January 1997, the 
Board remanded this matter for additional development of the 
evidence and for due process considerations.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD has not been shown to be productive of 
severe social and industrial impairment, or of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, caused by symptoms such as 
suicidal ideation, obsessional rituals, illogical speech, 
panic or depression affecting the ability to function 
independently, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.132, Diagnostic Code 9411 (1996); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the veteran's claim is well 
grounded; thus, VA has a duty to assist in the development of 
facts pertinent to the claim.  38 U.S.C.A. 5107(a).  
Consistent with such duty, the Board remanded this matter in 
January 1997 for additional development of the evidence.  A 
review of the record indicates that the development requested 
by the Board in its remand has been completed.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  Thus, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to his claims 
is required to comply with the duty to assist.

I.  Factual Background

A review of the record shows that by November 1989 rating 
decision, the RO granted service connection for PTSD and 
assigned it a 30 percent rating based on the report of August 
1989 VA psychiatric examination.  

In September 1991, the veteran submitted a claim for 
increased rating for PTSD.  He indicated that he was unable 
to work or form relationships with others and indicated that 
he was in the midst of a divorce.  He also stated that he was 
unable to tolerate stress, had difficulty sleeping, and had 
been taking medication for his disability.

In support of his claim, the RO obtained treatment records 
from the Vet Center for the period of April 1989 to August 
1991.  These records show that the veteran attended group and 
individual therapy sessions during this period for treatment 
of PTSD.  In July 1991, his case was closed after he failed 
to return for therapy.  In a July 1991 case closing summary, 
it was noted that the veteran had failed to return for 
therapy after his wife filed for divorce.  His counselor 
noted that the veteran still had significant interpersonal 
problems and that his avoidant symptoms had persisted, but 
that his intrusive symptoms had been ameliorated.  Later that 
month, the veteran returned for a therapy session, stating 
that he had been in Mexico with a church group, helping to 
build a health clinic.  The veteran's therapy was briefly 
reinstated, but he again failed to return and his case was 
closed in August 1991.  

The veteran was afforded a VA psychiatric examination in 
October 1991.  He stated that five months prior, his wife had 
left him because she was unable to tolerate his irritability 
and anger.  He indicated that his former wife had obtained a 
restraining order against him after he threw a set of keys at 
her.  The veteran explained that this incident had reawakened 
his own sense of trauma from Vietnam and that he spent 30-45 
minutes daily thinking about traumatic incidents in Vietnam.  
The veteran indicated that after his wife left him, he had 
moved to his parents' house.  He stated that he usually spent 
holidays with his family and that he attended 2-3 AA meetings 
weekly, although he stated that he otherwise had no social 
life.  He reported that his current symptoms consisted of 
poor sleep and nightmares, occurring once weekly.  His mood 
was reportedly a mixture of anger, depression, and regret and 
he indicated that his concentration abilities varied.  In 
that regard, the veteran indicated that he was a full-time 
student, and that he spent 4-5 hours studying daily, one hour 
of which was spent in random, unproductive thoughts.  He 
indicated that he was currently on no medication for PTSD.  
On examination, his speech was fluent and logical.  His mood 
was self-denigrating and remorseful, his affect was 
pessimistic, and his insight was good.  He was oriented to 
time, place and circumstance and did mental arithmetic 
quickly and accurately.  The assessment was PTSD.  The 
examiner indicated that the veteran appeared to have had a 
"circumstantial setback" with the dissolution of his 
marriage resulting in greater isolation and anger and 
irritability.  He noted that the veteran continued to have 
concentration problems.  

The veteran's Chapter 31 vocational rehabilitation records 
show that he began college in the Spring of 1990 with 
benefits from the State of California.  In January 1992, he 
applied for VA vocational rehabilitation benefits to continue 
his education.  In a June 1992 narrative, his counseling 
psychologist indicated that the veteran had recently been 
divorced from his third wife and that he currently lived 
alone.  It was noted that he had "adjusted nicely" to this 
situation and that his interpersonal relationships were 
"fair to good."  His hobbies included church activities and 
sports.  It was noted that he had not worked since 1987, 
although it was noted that he had managed to live on school 
loans and disability since that time.  On questioning, he 
indicated that he perceived his PTSD was very stable.  It was 
noted that he had been accepted into a local college to 
pursue a bachelor's degree in Biblical counseling.  The 
counseling psychologist indicated that the veteran was 
extremely motivated to pursue his goal and that his 
limitations included "possible PTSD symptoms now in 
remission."  On follow-up in November 1992, it was noted 
that the veteran's college classes were going well, with the 
exception of his Greek class in which he was receiving 
tutoring.  He indicated that he was motivated to pursue his 
educational goals and planned to obtain a Master's degree 
after he obtained his Bachelor's degree.  He stated that he 
had no immediate needs or problems.  On follow-up in April 
and November 1993, the veteran again indicated that his 
classes were going "very well" and that he planned to move 
closer to school to alleviate his long commute.  He explained 
that he lived far from campus as the rent was cheaper there.  
He stated that he had no medical or financial needs and that 
he wanted to finish his education as soon as possible because 
he knew he would be a good and effective counselor.  He 
stated that he was currently teaching a Bible class for 
teenagers at his church and that he enjoyed this very much.  
Transcripts from the school generally show grades of "A's" 
or "B's," excluding his Greek class.

On VA psychiatric examination in July 1993, he indicated that 
he had attended a veterans' group at the Vet Center, but left 
in August 1991 as he felt that it was no longer benefiting 
him.  He indicated that he currently lived by himself in the 
mountains and was pursuing a bachelor's degree full-time.  He 
stated that although he had trouble concentrating, he was 
surviving academically.  With respect to his current 
symptoms, the examiner noted that the veteran's PTSD appeared 
stable.  The veteran reported continued periodic bad dreams 
and intervals of disturbed sleep.  He indicated that he 
preferred to isolate himself from others and felt angry, edgy 
and impatient around people.  He stated that he had recurrent 
and intrusive recollections of Vietnam, but stated that he 
found them no more than irritating.  He stated that staying 
busy was his way of avoiding these recollections  On 
examination, the veteran was neatly groomed, well dressed and 
composed.  He related very well to the examiner and had well-
organized and goal-oriented speech.  He conveyed a sense of 
humor and perspective about his situation.  The diagnosis was 
PTSD and the examiner indicated that the veteran evidenced 
continuing active efforts to master his situation and 
symptoms.  He noted that the veteran was actively involved in 
church activities, Alcoholics Anonymous (AA), daily physical 
exercise, and school.  


Additional records from the veteran's Chapter 31 vocational 
rehabilitation folder show that in November 1994 and March 
1995, he advised that his classes were going well.  He was 
described as enthusiastic about his program goals and 
indicated that he was volunteering as a coach with the cross 
country team at his school, which he enjoyed very much.  

On July 1996 VA psychiatric examination, the veteran reported 
that he lived alone in an apartment and was unemployed, 
although he indicated that he was attending school full-time 
in pursuit of a Master's degree in biblical counseling.  The 
examiner noted that the veteran had a long history of 
symptoms consistent with PTSD and stated that he continued to 
be substantially impaired by his symptoms.  Specifically, it 
was noted that he continued to have nightmares and daily 
intrusive thoughts, although he denied flashbacks or 
exaggerated startle response.  The examiner noted that due to 
PTSD, the veteran was unable to have many meaningful 
relationships.  He noted that he lived an isolated existence 
with his only social contacts being those of his college 
acquaintances.  It was also noted that he had been unable to 
maintain steady employment for the past seven years and that 
his school work was significantly affected by frequent 
thoughts of Vietnam which impacted his concentration.  The 
assessments included PTSD and a GAF of 40 was assigned.

By August 1996 rating decision, the RO increased the rating 
for the veteran's PTSD to 50 percent, effective September 19, 
1991.

In August 1998, the veteran had another VA psychiatric 
examination, at which time he reported that he had been 
awarded vocational rehabilitation benefits and had begun to 
attend school full-time.  He indicated that he was attending 
school full-time in pursuit of his Master's degree and was 
working part-time as a paper grader.  On examination, he 
described anxiety in social situations and stated that he had 
been unable to form close relationships and had been divorced 
three times.  He indicated that he was unable to go beyond 
the superficial level of intimacy as he was afraid that 
others would not like him.  At the same time, however, the 
examiner noted that the veteran described having close 
friends and a supportive family.  The veteran also described 
himself as constantly angry and stated that he had to work 
hard to control his temper.  He reported experiencing 
nightmares on a daily basis, resulting in anger the next day.  
He indicated that he had flashbacks about once every two 
months.  He denied significant episodes of depression and 
stated that his energy, memory and concentration were good.  
He indicated that the reason he found it difficult to work 
was because he felt uncomfortable in the work environment 
because he can only handle people for so long.  He stated 
that after weeks or months, he felt most people would find 
out that he is shallow and would not like him.  He described 
himself as quite lonely and stated that he had not dated in 
six years.  He denied psychotic symptoms and stated that he 
was not currently in treatment for PTSD, nor did he take 
medication.

On mental status examination, the veteran's concentration and 
memory were intact.  He was oriented to time, place and 
person, had good eye contact, and was able to establish a 
rapport with the examiner.  His abstract thinking ability was 
good and his insight and judgment were fair.  His mood was 
appropriate and his affect was congruent.  He had no 
looseness of association, paranoid ideation or delusions.  
There was no impairment of speech and no illogical, 
irrelevant or obscure speech patterns.  There was no evidence 
of depression, depressed mood, anxiety, or impaired impulse 
control, although the veteran complained of frequent 
nightmares which made him irritable the next day.  He also 
described difficulty in communicating with others.  The 
diagnoses included PTSD, by history.  A GAF of 70 was 
assigned which the examiner indicated represented mild 
symptoms of insomnia and difficulty in social functioning.  
The examiner commented that the veteran had described 
difficulty in social functioning, although there was no 
objective symptom of this on examination in that he 
interacted well with the clinic staff and the examiner.  
Nonetheless, the examiner noted that the veteran did describe 
nightmares and intrusive recollections of his traumatic 
Vietnam experiences, as well as feelings of detachment and 
estrangement from others.  He stated that this resulted in 
social isolation.  On the other hand, it was noted that he 
had no cognitive deficits as a result of PTSD.  He concluded 
that the veteran's PTSD was mild to moderate in the social 
sphere; he indicated that the PTSD had had no significant 
impact on his professional life.  He reported that the 
veteran would be able to adapt to the stresses common to a 
normal work environment and interact with others.

II.  Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degree of disability specified is considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1998).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
compensation for service-connected injury is limited to those 
claims which show present disability and held:  "Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance." 

Under Diagnostic Code 9411, as in effect prior to November 7, 
1996, a 50 percent rating for PTSD required considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people and when, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent disability rating was 
warranted for severe impairment in the ability to establish 
and maintain effective or favorable relationships with people 
and psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  

The highest or 100 percent schedular evaluation was assigned 
when all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
psychoneurotic symptoms exist which are totally 
incapacitating, bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or the veteran was 
demonstrably unable to obtain or retain employment.  The 
criteria for a 100 percent rating under Diagnostic Code 9411 
are each independent bases for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95, 97 (1994); Richard v. 
Brown, 9 Vet. App. 266, 268 (1996).

During the pendency of this appeal, VA amended the schedular 
criteria for evaluating mental disorders, effective on 
November 7, 1996.  The new criteria provide for a 50 percent 
rating when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for a total occupational 
and social impairment, due to such symptoms as:  Gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  See 61 Fed. Reg. 52,695-702 
(codified at 38 C.F.R. § 4.130 (1998)).

Where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).

III.  Analysis

On careful review of the entire record, the Board finds that 
the preponderance of the evidence is against the claim for a 
rating in excess of 50 percent for PTSD under either the old 
or the new criteria.  

With respect to the old criteria, the Board notes that the 
veteran has not been shown to have severe social and 
industrial impairment as evidenced by his continuing ability 
to live on his own and provide for himself.  For example, the 
record shows that he attends school full-time, has earned his 
Bachelor's degree and is working towards a Master's degree, 
and has held both volunteer and paid positions, including as 
a paper grader, cross country coach, and Bible teacher, as 
well as participated in a volunteer effort to construct a 
health clinic.  While the veteran has not worked full-time 
during the period in question, again he has been a successful 
full-time student and has held several part-time volunteer 
and paid positions.  In light of these facts, the Board finds 
that there is insufficient indication of severe industrial 
impairment due to PTSD.  In addition, with respect to social 
impairment, the Board notes that the veteran has had 
interpersonal difficulties and difficulties in maintaining 
many meaningful relationships.  However, he has had, and 
continues to have, relationships with others, including with 
his family, when attending AA meetings, when participating in 
classes, and in volunteering as a coach and teacher at his 
church.  Thus, the preponderance of the evidence of record 
does not indicate that his PTSD produces severe social or 
industrial impairment.  The Board concludes that the evidence 
is not indicative of more than considerable social and 
industrial impairment, which is contemplated by the current 
50 percent evaluation under the old rating criteria.

With respect to the new criteria, while the medical evidence 
demonstrates that his PTSD is productive of symptoms such as 
mood disturbances and interpersonal problems, it is not shown 
to be productive of deficiencies in most areas, such as work, 
school, family relations, judgment, or thinking.  Again, the 
veteran is a successful student, maintains good relations 
with his family and others, such as members of his church.  
In addition, although his PTSD has been productive of 
impairment of interpersonal relationships, it is not shown to 
be productive of obsessional rituals which interfere with 
routine activities or speech which is intermittently 
illogical, obscure, or irrelevant.  Moreover, while the 
evidence demonstrates that he has been depressed, it does not 
show that this depression has been near-continuous or 
productive of an inability to function independently, 
appropriately and effectively.  There is also no indication 
of near-continuous panic, spatial disorientation, or neglect 
of personal appearance and hygiene.  While the veteran has 
reported irritability, there have been no recent reports of 
violence.  Ultimately, the Board concludes, as discussed 
above, that the veteran does not meet most of the criteria 
for a 70 percent evaluation, and that an evaluation in excess 
of 50 percent is not warranted.

The Board further notes that other pertinent provisions of 38 
C.F.R. Parts 3 and 4, and 38 C.F.R. 3.321(b)(1) (1998) have 
been considered.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The evidence of record does not show that the 
veteran's PTSD presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an evaluation pursuant to 38 C.F.R. 3.321(b)(1).  Evidence 
of an exceptional disability picture, such as that manifested 
by frequent hospitalization or marked interference with 
employment, is not demonstrated.  The veteran is a full-time 
student and works part-time.  In addition, his symptoms 
associated with PTSD are not productive of frequent 
hospitalizations; in fact, he has apparently not received 
professional medical treatment for PTSD since August 1991.  
An increased rating on an extraschedular basis, therefore, is 
not warranted.  


ORDER

An evaluation in excess of 50 percent for PTSD is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

